Citation Nr: 0619876	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  00-20 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for headaches, claimed as a 
residual of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from February 
1955 to October 1956.

When this matter was last before the Board of Veterans' 
Appeals (Board) in October 2003, it was remanded to the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO), for additional development and 
readjudication.  At that time, in addition to the issue to be 
considered herein, the issues of entitlement to service 
connection for residuals of a back injury, entitlement to 
service connection for hearing loss, and entitlement to 
service connection for a sinkhole in the back of the head as 
a residual of a head injury, were also before the Board on 
appeal.  Following the completion of the requested 
development, a January 2006 rating decision granted the 
veteran's claims of entitlement to service connection for 
residuals of a back injury, characterized as coccydynia; 
entitlement to service connection for hearing loss; and 
entitlement to service connection for a sinkhole in the back 
of the head as a residual of a head injury, characterized as 
an irregular surface of the skull.  The issue of entitlement 
to service connection for headaches as a residual of a head 
injury continued to be denied.  A supplemental statement of 
the case was promulgated as to that issue and the case was 
returned to the Board.  It is now ready for further appellate 
review.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence and 
information needed to substantiate his claim.  All evidence 
necessary for review of the issue considered herein on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate it.

2.  Headaches were not shown in service, were not manifest to 
a compensable degree within the first post-service year, and 
have not been shown by competent evidence to be related to 
service or to a disease or injury of service origin.  


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
service, and may not be presumed to be related to service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for headaches.  He 
claims that the chronic headaches that he currently 
experiences were the result of a head injury in service that 
he sustained when he fell and hit his tail bone and then hit 
his head on a piece of angle iron.  He states that he was 
subsequently discharged because of the multiple injuries he 
sustained, and has had medical problems, including headaches, 
ever since.  He believes that service connection should be 
granted on that basis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Veterans Claims Assistance Act of 2000
VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that in 
correspondence dated in May 2001 and March 2004, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

Further, the RO provided the veteran with a copy of the April 
2000 rating decision, August 2000 statement of the case, 
January 2002 supplemental statement of the case, October 2003 
Board remand, and January 2006 supplemental statement of the 
case, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The August 2000 
statement of the case, and January 2006 supplemental 
statement of the case provided the veteran with notice of all 
the laws and regulations pertinent to his claim and those 
pertinent to the implementation of the VCAA.  

It is also noted that during the course of this appeal, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) handed down Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  In Pelegrini II, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Because the veteran's claim was first adjudicated 
prior to the enactment of the VCAA the VCAA notices provided 
to the veteran in May 2001 and March 2004 were not given 
prior to the first AOJ adjudication.  Notwithstanding, since 
that time, proper notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also notes that the March 2004 VCAA notice 
contained a specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1) (2005).  Such notice to the 
veteran can be considered satisfactory since it properly 
conveyed to the veteran the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).

Moreover, throughout the course of this appeal, the RO in 
various correspondence, including the rating decision, 
statement of the case, and supplemental statements of the 
case asked the veteran for all the information and evidence 
necessary to substantiate his claim - that is, evidence of 
the type that should be considered by VA in assessing his 
claim.  A generalized request in the initial VCAA notice for 
any other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, it was determined that the 
veteran's service medical records had likely been destroyed 
by fire at the National Personnel Records Center.  
Consequently, considerable and repeated efforts were made to 
obtain copies of the veteran's service medical records 
through alternative means, without success.  Morning reports 
for a short period of the veteran's service were located and 
have some probative value.  The Board finds that the RO 
undertook a reasonably exhaustive search for those records, 
and that any further efforts are not justified.  
Notwithstanding, the Board finds that situations such as this 
are covered in the holding in O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991) regarding missing service medical records.  
As such, the Board recognizes its heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt in cases where service medical records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
Board will proceed in that manner.  It does not appear that 
there are any additional pertinent treatment records to be 
requested or obtained.  

It is noted that at the request of the Board, the veteran was 
provided by the RO with an opportunity for a VA examination 
in this case for the purpose of determining the etiology of 
his headaches.  To that end, in May 2004, the veteran 
appeared for the requested VA medical examination.  The 
report of the VA examination was associated with the claims 
file and appears to be consistent with the directives of the 
Board's remand request.  There is no indication that an 
additional examination would provide any more probative or 
relevant evidence than is already of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that either needs to be 
or can be obtained.  It does not appear that there are any 
additional pertinent treatment records to be requested or 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim of entitlement to service 
connection.  

Finally, it is noted that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
award of service connection as currently on appeal.  As this 
decision results in the denial of the veteran's claim for 
entitlement to service connection, however, the question of 
whether the veteran has been properly notified as to the 
provisions regarding the degree of disability and the 
effective date of an award is rendered moot.  Accordingly, 
the Board will proceed with appellate review.

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Where a veteran served for at least 90 days and manifests a 
neurological disorder, including headaches, to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2005).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The veteran contends that he currently has headaches that are 
related to service.  Specifically, he argues that chronic 
headaches that he currently experiences were the result of a 
traumatic head injury that he sustained in service.  

Service connection may be granted under 38 C.F.R. § 3.303 if 
the evidence establishes that the claimed disability is 
related to service.  In this case, however, no competent 
medical evidence or opinion has been entered into the record 
which links or relates the veteran's headaches at issue to 
his period of active service on any basis.  Applying the 
Hickson analysis, the initial question is whether there is 
evidence of the current claimed headache disorder.  

Post-service treatment records document little if any 
evidence of complaints, diagnosis, or treatment of headaches.  
In the report of the April 2004 VA examination that was 
conducted for the purpose of determining the existence and 
etiology of the veteran's headaches, however, the diagnostic 
impression included "headaches." Thus, it can be conceded 
that Hickson element (1) has been satisfied as to the claimed 
headache disorder.

With respect to Hickson element (2) it is noted that the 
veteran's service medical records are unavailable.  Morning 
reports dated in June and July 1956, however, document that 
the veteran was absent to attend a U.S. Army dispensary.  
This evidence does have some probative value, particularly 
given the lack of available service medical records.  
Notwithstanding the lack of medical evidence, the Board notes 
that the veteran is competent to report that he experienced a 
head injury in service because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Thus, for purposes of analysis, an injury to the veteran's 
head in service may be conceded.

Applying the Hickson analysis, the Board concludes that there 
was an in-service injury to the veteran's head, and that he 
has a current headache disorder.  Hickson elements (1) and 
(2) are, accordingly, met.  

Thus, with reference to Hickson element (3), for the veteran 
to be successful in his claim, the evidence must show either 
that it is at least as likely as not that his current 
headaches are related to a disease or injury that occurred in 
service, or that headaches to a compensable degree were shown 
in the first post-service year.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  
The Board has reviewed all of the evidence of record, and 
finds that the preponderance of that evidence is against the 
veteran's claim of entitlement to service connection for 
headaches.  

Preliminarily, with respect to whether a relationship can be 
established between the current headaches and service on a 
presumptive basis, it is initially noted that there are no 
medical treatment records available for the first post-
service year.  Moreover, the initial medically documented 
headaches are shown 38 years after service in the report of 
the May 2004 VA examination.  Given the absence of the 
documentation of headaches in the first post-service year, 
entitlement to service connection for headaches may not be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has a current headache 
disorder that is related to service or to a service-connected 
disorder.  

The veteran himself has theorized that his current headache 
disorder is directly the result of a traumatic injury that he 
sustained in service.  With respect to any medical 
conjectures that could be made on his part, however, the 
veteran has not been shown to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
appellant's assertions that his current headaches at issue 
are related to service, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of the etiology of this disorder.  

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates a current headache 
disorder to the veteran's period of active service including 
any injury he may have sustained therein, or otherwise.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of a VA examiner who examined 
the veteran in April 2004 for the express purpose of 
determining the etiology of his headaches.  The VA physician 
who conducted the examination had the benefit of a review of 
the medical record contained in the veteran's claims file.  
In the examination report, the VA examiner set out a detailed 
history of the veteran's complaints and medical treatment.  
The report also noted the veteran's contentions that he had 
injured his head when he fell during service.  Following an 
extensive review of the veteran's medical, occupational and 
military history, and a thorough examination, the examiner 
provided a pertinent diagnosis of headaches.  Based upon a 
review of the claims file and the foregoing examination, the 
examiner concluded that the veteran's "headaches, as likely 
as not, are more tension-based, described as they are; are 
not migraine, and as likely as not, not posttraumatic."  

This examination report is deemed highly probative because it 
was made by a medical professional, based a thorough 
historical review, and an equally thorough examination.  

In summary, the Board must conclude that the preponderance of 
the evidence fails to document that the veteran's headaches 
are proximately due to or the result of a service-connected 
disease or injury, or that his headaches were incurred during 
service, to include on a presumptive basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for the claimed disorder must be denied.




ORDER

Entitlement to service connection for headaches is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


